 

Exhibit 10.86

 



Addendum No.1 to

Contract №840/08624332/1620 -15

Date of signature: 18 December 2015

THE SELLER/THE MANUFACTURER

Open Joint Stock Company «Institute of The Nuclear Materials» (JSC «INM»)

624250, Russia, Sverdlovsk Region,

Zarechniy, PO Box 29

Phone.: 7 (34377) 362 64

FAX: 7 (34377) 733 46

E-mail: shipping@inm-rosatom.ru

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

THE CONSIGNEE

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 US

Airport of destination: Seattle or Portland, USA

NOTIFICATION

FedEX Trade Networks 16353 NE Cameron Blvd

Portland, Oregon 97230 USA

Phone: +1503-255 1391 ext.14

THE END USER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

THE SHIPPER

Joint Stock Company «Institute of Nuclear Materials» (JSC «INM»)

624250, Russia, Sverdlovsk Region,

Zarechniy, PO Box 29

Phone.: 7 (34377) 362 64

FAX: 7 (34377) 733 46

E-mail: shipping@inm-rosatom.ru

TERMS OF DELIVERY

CPT airport Seattle or Portland, USA

(Incoterms 2010)

THE BUYERS and THE SELLERS have mutually agreed to prolong the period of
validity of the present contract till the 31st of March, 2016. All other terms
and conditions of Contract №840/08624332/1620 -15 remind unchanged The present
Addendum is an integral part of the above mentioned contract and may be signed
by E-mail.

 



THE SELLERS   THE BUYERS       /s/ Dmitrii  Markov   /s/ Dwight Babcock Director
General JSC INM   Dwight Babcock     CEO IsoRay Medical

 



 

 